department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date jan person to contact _ identification_number contact telephone number ein tax_exempt_and_government_entities_division number release date uil certified mail - return receipt requested dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code the internal revenue service's recognition of your organization as an organization described in sec_501 is hereby revoked effective january 20xx we have made this determination for the following reason s sec_501 and sec_1 c exempts from income_tax clubs organized for pleasure recreation and other nonprofitable purposes where substantially_all activities arc for such purposes and no part of the net_earnings inure to the benefit of any private shareholder public law provides that social clubs are permitted to receive up to of their gross_receipts from sources outside of their membership without losing their tax-exempt status and that within that not more than of gross_receipts should be derived from the use of a social club's facilities or set-vices by members of the public your organization has exceeded the fifteen percent non-member threshold as outlined in public law on a recurring basis as such you failed to meet the requirements of sec_501 and sec_1 c and you do not qualify for exemption you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the - irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours eneua qeokte enclosures publication maria hooke director eo examinations co department of the treasury nal revenue servi i nternal tax exempt and government entities irs exempt_organizations examinations service revenue date date tet taxpayer_identification_number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager’s name 1d number employee id manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director exempt_organization examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number years period ended 20xx explanations of items issue whether code irc sec_501 facts continues to qualify for exemption under internal revenue was granted tax-exemption under sec_501 in october 19xx per the organization’s articles of incorporation signed with the secretary of state for the state of on december 19xx the organization was formed to foster and promote benevolent charitable and educational projects form 990-e short_form return of organization exempt from income_tax states that the organization’s primary exempt_purpose is to promote good fellowship among members composed of descendants of the republic of www heritage of the is mentioned on two websites www net and com which states that the organization’s purpose is to preserve the people and to exh a brief history is also provided on the websites this organization has provided over years_of_service and contribution to the community the organization was chartered and incorporated under the laws of the state of known as on december 19xx as the of - also our purpose has and always will be to preserve the heritage of the we will people the members of met once a month to discuss business matters the minutes showed that they hosted a social hour before meetings and served cocktails and snacks exh the members got together several times throughout the year to socialize with the following activities dinners and potlucks cards day christmas party memorial mass casino party and an annual game day with a continental breakfast the board discussed the number of club rentals scheduled and how to increase rentals by attracting businesses exh dollar_figure the located pincite as an event and party venue on the website property records show that exh the own the property facility is advertised exh com form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev january name of taxpayer tax identification_number years period ended explanations of items 20xx description of location and services provided from venue removed the website stated that the club was available for rent seven days a week exh including holidays club rental fees holidays dollar_figure form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number years period ended explanations of items 20xx friday or saturday dollar_figure sunday long term rentals - thursday dollar_figure dollar_figure - dollar_figure a security deposit is required on all rentals make your reservation early all rates are subject_to change in addition to the websites the organization has pages on facebook and business facebook the examiner was unable to view the organization’s facebook therefore she was unable to determine if it highlighted any social events the january 20xx minutes mentioned that the club was the first entry when searching for venues the organization’s 20xx form 990-ez short_form return of organization exempt from income_tax was received august 20xx they reported the following sources of income income contributions dues rental income gross_receipts 20xx the organization’s 20xx form 990-t exempt_organization business income_tax return was received august 20xx it listed the rental income dollar_figure as its source of unrelated_business_income the rental income unrelated_business_income showed that zero percent of the organization’s gross_receipts came from nonmember use of their facility law sec_501 of the internal_revenue_code exempts from income_tax clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the federal tax regulations states that the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number years period ended explanations of items 20xx sec_1_501_c_7_-1 of the federal tax regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes public law provides that social clubs are permitted to receive up to of their gross_receipts from sources outside of their membership without losing their tax-exempt status and that within that not more than of gross_receipts should be derived from the use of a social club’s facilities or services by the general_public in 222_fsupp_151 the court ruled that refreshments goods and services furnished to members of a charitable nonprofit corporation from business_enterprise net profits constituted benefits inuring to individual members and therefore corporation was not exempt from federal_income_tax judge powell further stated but it is clear that when a club otherwise exempt engages in a business from which it derives profits from outside sources wholly disproportionate to its nontaxable purposes and such profits inure to the benefit of its members in the nature of permanent improvements and facilities it loses its exempt status under the definitive provisions of the statute be exempt from taxation the club must not only be organized exclusively for pleasure recreation and other nonprofitable purposes but it must be operated exclusively for those purposes as well it should be noted that to in aviation club of utah v commissioner of internal revenue 162_f2d_984 the court upheld the position taken by the tax_court in a previous ruling whereby the income received by the club from non-exempt activities was so disproportionate to the income received from exempt purposes that the club lost its exempt status judge murrah invoked the same concept as that in spokane motorcycle club v united_states whereby if a club engages in a business from which it derives profits from outside sources wholly disproportionate to nontaxable purposes and such profits inure to the benefit of its members in the nature of permanent improvements and facilities the club loses its exempt status in revrul_65_63 1965_1_cb_240 an organization conducts various sports car events for the pleasure and recreation of its members and their guests the events end up attracting the general_public the general_public is admitted on a recurring basis upon payment of an admission fee public patronage is solicited by advertising the service ruled that public patronage or participation in club activities is permissible if incidental to and in furtherance of the club purposes and if the net_income therefrom does not inure to its members here however the activities of the club in permitting public patronage of its facilities are of such a magnitude and recurrence as to constitute engaging in business and the club uses the income derived therefrom to acquire additional assets and to pay club expenses normally borne by its members it was thus held that the organization in the instant case does not qualify for exemption under sec_501 of the internal_revenue_code form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number years period ended explanations of items 20xx in revrul_68_119 1968_1_cb_268 an equestrian social_club that holds an annual one- day steeplechase meet which is open to the general_public is found to be tax-exempt under sec_501 in this case the club is said to derive a small amount of income from nonmembers in excess of expenses attributable to their participation and attendance if any profit results it is turned over to charity other club activities are supported by member dues therefore the ruling holds the income from non-members does not inure to the club’s members in t c memo clements buckaroos vs commissioner of internal revenue the organization has managed and promoted an annual one-day public event in the nature of a rodeo all of the entry fees of the contestants with other funds of the organization are used for the payment of prize money for participants in the various events there is no profit to the organization from such fees in ruling that the organization is exempt from income_tax the judge specified that traffic with outsiders was purely incidental the judge also added that it would of course be possible for the rodeo activities to become so preponderant that they could no longer be viewed as merely incidental in 338_fsupp_272 the court ruled among other things that the association was exempt from federal_income_tax as a social_club despite practically all of the association’s income having been derived from calcutta pools participated in by non-members in the instant case the social affairs at which the calcuttas were featured were open only to members and their invited guests the association took a cut of of the gross amount raised in these pools taxpayer’s position taxpayer's position has not been provided government’s position based on the examination club as described in sec_501 and sec_1 c which extends exemptions to social and recreation clubs which are supported solely by membership fees dues and assessments the organization has exceeded the fifteen percent non-member threshold as outlined in public law on a recurring basis during tax years ending december 20xx through december 20xx as shown below inc does not qualify for exemption as a social 20xx 20xx 20xx income contributions dues rental income gross_receipts 20xx 20xx non-member use form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number years period ended explanations of items 20xx rev rulings and support this position stating that a social_club that opens to the public and derives a substantial part of its income from non-member sources is not exempt as an organization as described in c conclusion based on the above facts and circumstances and in light of the statutory law and rulings cited does not qualify for tax-exemption under sec_501 and should be revoked the proposed date of the revocation is january 20xx form_1120 u s_corporation income_tax return should be filed for 20xx and thereafter as long as the organization continues to be subject_to income_tax form 886-a rev page department of the treasury - internal_revenue_service
